 
 

ye

UNITED STATES DISTRICT COURT i é
SOUTHERN DISTRICT OF NEW YORK Pou

i

aA
“ONTCALLY Byiep |

i
B

 

 

 

x
LAWDY LUCTAMA and ASHNEY :
LUCTAMA, :

Plaintiffs, : ORDER
Vv. : 19 CV 8717 (VB)
JEFFREY MARKS KNICKERBOCKER,

Defendant.

: x

On September 19, 2019, plaintiffs Lawdy and Ashney Luctama commenced this action
against defendant Jeffrey Marks Knickerbocker. (Doc. #1).

On December 30, 2019, defendant moved to dismiss the complaint. (Doc. #7). Plaintiffs,
who are represented by counsel, had until January 13, 2020, to oppose the pending motion.
See Local Rule 6.1(b).

To date, plaintiffs have not opposed the pending motion.

Accordingly, the Court sua sponte extends to January 28, 2020, plaintiffs’ time to oppose
the motion. If plaintiffs do not oppose the motion by January 28, the Court will deem the

motion fully submitted and unopposed.

Defendant’s reply, if any, is due February 4, 2020.

Vincent L. Briccetti
United States District Judge

Dated: January 21, 2020
White Plains, NY

 
